             Case 3:20-bk-03312-JAF        Doc 22     Filed 01/22/21    Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

In re:
                                                            CASE NO.: 20-03312-JAF
CAROLE ANN DEYOUNG,

      Debtor.
____________________________/

                   TRUSTEE’S NOTICE OF FEDERAL RULE
           BANKRUPTCY PROCEDURE 2004 EXAMINATION DUCES TECUM
                     OF NON-PARTY DAVID MAGESTRO

         Now comes, Gordon P. Jones, Chapter 7 Trustee, by and through the undersigned counsel,

and pursuant to Local Rule 2004-1 and Fed. R. Bankr. P. 2004, hereby gives notice that he will

conduct the examination of non-party David Magestro at the offices of Owen & Associates, 108

North Magnolia Avenue, Ocala, Florida 34475, on Monday, February 15, 2021 beginning at

11:30 a.m.

         The purpose for the examination is to investigate assets, debts, and any other ancillary

matters relating to the administration the case prescribed by Rule 2004(b), Federal Rules of

Bankruptcy Procedure.
           Case 3:20-bk-03312-JAF        Doc 22    Filed 01/22/21    Page 2 of 5




       Pursuant to Local Rule 2004-1(b)-(c), David Magestro shall produce for inspection

those items listed on the attached Schedule “A” to the Johnson Law Firm, P.A., Attn: Eugene

H. Johnson, Esq., 100 North Laura Street, Suite 701, Jacksonville, Florida 32202, no later

than Friday, February 5, 2021 at 5:00 p.m.

                                                  Respectfully submitted,

                                                  JOHNSON LAW FIRM, P.A.

                                                  /s/ Eugene H. Johnson
                                                  Eugene H. Johnson, Esq.
                                                  Florida Bar No. 0032105
                                                  Lauren W. Box, Esq.
                                                  Florida Bar No. 0106242
                                                  100 North Laura Street, Suite 701
                                                  Jacksonville, Florida 32202
                                                  (904) 652-2400 Telephone
                                                  (904) 652-2401 Facsimile
                                                  ehj@johnsonlawpa.com
                                                  lauren@johnsonlawpa.com

                                                  Attorneys for Gordon P. Jones,
                                                  Chapter 7 Trustee


                              CERTIFICATE OF SERVICE

        The undersigned does hereby certify that on this 22nd day of January, 2021, a true and
accurate copy of the foregoing has been furnished by U.S. Mail Carole Ann DeYoung, 3280
Sylewood Avenue, The Villages, Florida 32163 and David Magestro, 3280 Sylewood Avenue,
The Villages, Florida 32163, at his dwelling house or usual place of abode, and by CM/ECF
electronic notice to Justin S W McMurray, Esq., Counsel for the Debtor.

                                                  /s/ Eugene H. Johnson
                                                  Eugene H. Johnson, Esq.




                                              2
               Case 3:20-bk-03312-JAF        Doc 22     Filed 01/22/21     Page 3 of 5




                                            EXHIBIT A

                             INSTRUCTIONS AND DEFINITIONS

       (a)     Whenever reference is made to a person, it includes any and all of such person’s
principals, employees, agents, attorneys, consultants and other representatives.

       (b)      When production of any document in Debtor’s possession is requested, such
request includes documents subject to the Trustee’s possession, custody or control. In the event
that Debtor is able to provide only part of the document(s) called for in any particular request,
provide all document(s) that Debtor is able to provide and state the reason, if any, for the inability
to provide the remainder.

        (c)      “Document(s)” means all materials within the full scope of Rule 34 of the FRCP
including but not limited to: all writings and recordings, including the originals and all non-
identical copies, whether different from the original by reason of any notation made on such copies
or otherwise (including but without limitation to, email and attachments, correspondence,
memoranda, notes, diaries, minutes, statistics, letters, telegrams, minutes, contracts, reports,
studies, checks, statements, tags, labels, invoices, brochures, periodicals, telegrams, receipts,
returns, summaries, pamphlets, books, interoffice and intraoffice communications, offers,
notations of any sort of conversations, working papers, applications, permits, file wrappers,
indices, telephone calls, meetings or printouts, teletypes, telefax, invoices, worksheets, and all
drafts, alterations, modifications, changes and amendments of any of the foregoing), graphic or
aural representations of any kind (including without limitation, photographs, charts, microfiche,
microfilm, videotape, recordings, motion pictures, plans, drawings, surveys), and electronic,
mechanical, magnetic, optical or electric records or representations of any kind (including without
limitation, computer files and programs, tapes, cassettes, discs, recordings), including metadata.

        (d)     If any document is withheld from production under a claim of privilege or other
exemption from discovery, state the title and nature of the document, and furnish a list signed by
the attorney of record giving the following information with respect to each document withheld:

       (i)       The name and title of the author and/or sender and the name and title of the
                 recipient;

       (ii)      The date of the document’s origination;

       (iii)     The name of each person or persons (other than stenographic or clerical assistants)
                 participating in the preparation of the document;

       (iv)      The name and position, if any, of each person to whom the contents of the
                 documents have heretofore been communicated by copy, exhibition, reading or
                 substantial summarization;




                                                  3
              Case 3:20-bk-03312-JAF        Doc 22     Filed 01/22/21     Page 4 of 5




       (v)      A statement of the specific basis on which privilege is claimed and whether or not
                the subject matter or the contents of the document is limited to legal advice or
                information provided for the purpose of securing legal advice; and

       (vi)     The identity and position, if any, of the person or persons supplying the attorney
                signing the list with the information requested in subparagraphs above.

        (e)     “Relate(s) to,” “related to” or “relating to” means to refer to, reflect, concern,
pertain to or in any manner be connected with the matter discussed.

        (f)    Every request herein shall be deemed a continuing request and Debtor is to
supplement his responses promptly if and when he obtains responsive documents which add to or
are in any way inconsistent with Debtor’s initial production.

        (g)      These requests are not intended to be duplicative. All requests should be responded
to fully and to the extent not covered by other requests. If there are documents that are responsive
to more than one request, then please so note and produce each such document first in response to
the request that is more specifically directed to the subject matter of the particular document.

      (h)    Any word written in the singular herein shall be construed as plural or vice versa
when necessary to facilitate the response to any request.

        (i)     “And” as well as “or” shall be construed disjunctively or conjunctively as necessary
in order to bring within the scope of the request all responses which otherwise might be construed
to be outside its scope.

       (j)      “Debtor” shall refer to as Carole Ann DeYoung.

       (k)      “Petition Date” shall refer to as November 16, 2020.

       (l)      “You” or “Your” shall refer to David Magestro.

                                   DOCUMENT REQUESTS

      1.    Copy of the HUD-1 Closing Statement for the real property located at 3280
Sylewood Avenue, The Villages, Florida 32163.

        2.     Any and all documents reflecting any funds or other property given to You by the
Debtor within two years of the Petition Date up through and including the Petition Date, including
but not limited to bills of sale, cancelled checks, deposit slips and certificates of title.

       3.      A copy of the Cardinal Trust under agreement dated April 13, 2017 including
copies of any amendments to the trust.

       4.      A listing, inventory or other description of property transferred into the Cardinal
Trust under agreement dated April 13, 2017 since its creation.


                                                 4
         Case 3:20-bk-03312-JAF   Doc 22   Filed 01/22/21   Page 5 of 5




     5.   A copy of the Certificate of Title to the 2017 Ford Escape VIN:
1FMCU0JD9HUE30208.




                                     5
